 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                )   No. CR 18-1200-TUC-JAS (LCK)
                                              )
10              Plaintiff,                    )   ORDER
                                              )
11   vs.                                      )
                                              )
12                                            )
     Arturo Esteban Martinez-Beltran,         )
13                                            )
                Defendant.                    )
14                                            )
                                              )
15
16     Pending before the Court is a Report and Recommendation (Doc. 38) issued by United
17   States Magistrate Judge Kimmins. A review of the record reflects that the parties have not
18   filed any objections to the Report and Recommendation and the time to file objections has
19   expired. As such, the Court will not consider any objections or new evidence.
20     The Court has reviewed the record and concludes that Magistrate Judge Kimmins’
21   recommendations are not clearly erroneous. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72;
22   Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); Conley v. Crabtree, 14
23   F. Supp. 2d 1203, 1204 (D. Or. 1998).
24     Accordingly, IT IS HEREBY ORDERED as follows:
25   (1) Magistrate Judge Kimmins’ Report and Recommendation (Doc. 38) is accepted and
26   adopted.
27
28
 1   (2) The motion to suppress (Doc. 20) is granted as discussed in Magistrate Judge Kimmins’
 2   Report and Recommendation (Doc. 38); all evidence obtained from the traffic stop, search,
 3   and interrogation is precluded.
 4
 5          DATED this 13th day of March, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
